DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Preliminary Amendment, filed February 25, 2022.  Applicant has amended Claims 6, 8, 9, and 11.  As amended, Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2013/0282871 A1 “Jung”) in view of Wen et al. (US 2021/0243712 A1 “Wen”).
In regards to Claim 1, Jung teaches a non-transitory machine-readable medium having executable instructions to cause one or more processing units (computer readable media including program instructions, as described in [0242]) to perform a method to determine a frame playback scheduling for a video stream (process of Fig. 12, as introduced in [0169,0170]), the method comprising:
receiving, on a device, the video stream, wherein the video stream includes a plurality of video frame (Terminal 110 of Fig. 1 with reception of TCP Packet at 1210, as described in [0173]);
determining a target delay for the video stream, wherein the device uses the target delay to configure frame playback scheduling for the device (calculate inter-arrival jitter variance de-jitter buffering time at 1255, as described in [0192]; with further reference to inter-arrival jitter may correspond to a delay variation in arrival time between continuously arriving packets, as described in [0193]).
	Jung generally discloses a technique for determining delay variation in arrival time between TCP packets (Abstract); however, Jung does not describe the technique in sufficient detail as to explicitly demonstrate:
	determining a reference frame that is used to measure a target delay for the video stream;
	wherein the device uses the reference frame to configure frame playback scheduling for the device.
	In a similar field of invention, Wen teaches a method and system for synchronizing timing signals using a reference frame and a calculated time delay (Abstract, [0081]).  In particular, Wen discloses:
	determining a reference frame that is used to measure a target delay for the video stream (process of Fig. 1 including a first real system frame information at S101, as described in [0070]);
	wherein the device uses the reference frame to configure frame playback scheduling for the device (determination of a time delay adjustment value for obtaining absolute time information used to synchronize time of the terminal at S104 and S105, as descried in [0073,0074]).
	Both Jung and Wen teach similar techniques for determining a delay adjustment value for scheduling the transmission of network data.  Wen further discloses a known technique for determining a reference frame for measuring target delay and scheduling transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target delay determination technique of Jung to include the reference frame determination technique of Wen in order to stabilize a channel delay (as Wen suggest in [0149]).
In regards to Claim 2, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 1, wherein the target delay is estimated using a statistical analysis of a plurality of adjusted lag times computed from the plurality of video frames (Jung: inter-arrival jitter, corresponding to a delay variation, calculated by a moving average, as described in [0193,0194]; the Examiner interprets a moving average as a series of averages of different subsets of data, such that a moving average would comprise a plurality of inter-arrival jitter).
In regards to Claim 3, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 1, further comprising:
computing a plurality of frame lag times for each of the plurality of video frames (Jung: inter-arrival jitter may correspond to a delay variation, per [0193] and inter-arrival jitter calculated by a moving average, as described in [0194]; the Examiner interprets a moving average as a series of averages of different subsets of data, such that a moving average would comprise a plurality of inter-arrival jitter).
In regards to Claim 4, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 3, wherein the determining of the reference frame is based on at least the plurality of frame lag times (Jung: inter-arrival jitter calculated by a moving average, as described in [0194]; with further reference to length of bits of the timestamp may be determined based on an accuracy of a delay variation in arrival time requested by the terminal, as described in [0019]).
In regards to Claim 6, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 3, wherein a lag time from the plurality of frame lag times is statistically relevant when that lag time is greater than a minimum lag threshold (Wen: operations of virtual state machine including determination of invalid timing signal when the signal exceeds a jitter threshold Th1, as described in [0128]).
Both Jung and Wen teach similar techniques for determining a delay adjustment value for scheduling the transmission of network data.  Wen further discloses a known technique for determining a reference frame for measuring target delay and scheduling transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target delay determination technique of Jung to include the reference frame determination technique of Wen in order to stabilize a channel delay (as Wen suggest in [0149]).
In regards to Claim 7, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 3, further comprises:
adjusting the plurality of frame lag time to generate a plurality of adjusted lag times (Jung: adjust a reflection rate of a newly updated network jitter, as described in [0196]).
In regards to Claim 8, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 7, further comprising:
assigning each of the plurality of adjusted lag times to a bin based on a value of that adjusted lag time (Jung: cumulative process of Fig. 12 at 1270, as described in [0211]).
In regards to Claim 9, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 8, further comprising:
determining a cumulative distribution function based on the distribution of adjusted lag times (Jung: K denoting a parameter for reflecting a variation switch that corresponds to a variable deviating from an average value of an inter-arrival jitter, as descried in [0202]).
In regards to Claim 10, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 9, wherein the determining of the target delay is from at least the cumulative distribution function (Jung: determination of initial playout delay time, as described in [0206]).
In regards to Claim 14, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 1, wherein at least one of the target delay and reference frame can change based on at least different lag times of the plurality of video frames (Jung: adjust a reflection rate of a newly updated network jitter, as described in [0196]).
In regards to Claim 15, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 1, wherein the device uses the reference frame to anchor frame playback (Jung: estimate of adequate de-jitter buffering time by utilizing a timestamp of a received TCP packet, as described in [0208]; Wen: determination of a time delay adjustment value for obtaining absolute time information used to synchronize time of the terminal at S104 and S105, as descried in [0073,0074]).
Both Jung and Wen teach similar techniques for determining a delay adjustment value for scheduling the transmission of network data.  Wen further discloses a known technique for determining a reference frame for measuring target delay and scheduling transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target delay determination technique of Jung to include the reference frame determination technique of Wen in order to stabilize a channel delay (as Wen suggest in [0149]).

In regards to Claim 16, Jung teaches a method to determine a frame playback scheduling for a video stream (process of Fig. 12, as introduced in [0169,0170]), the method comprising:
receiving, on a device, the video stream, wherein the video stream includes a plurality of video frame (Terminal 110 of Fig. 1 with reception of TCP Packet at 1210, as described in [0173]);
determining the target delay for the video stream, the device uses the target delay to configure frame playback scheduling for the device (calculate inter-arrival jitter variance de-jitter buffering time at 1255, as described in [0192]).
Jung generally discloses a technique for determining delay variation in arrival time between TCP packets (Abstract); however, Jung does not describe the technique in sufficient detail as to explicitly demonstrate:
	determining a reference frame that is used to measure a target delay for the video stream;
	wherein the device uses the reference frame to configure frame playback scheduling for the device.
	In a similar field of invention, Wen teaches a method and system for synchronizing timing signals using a reference frame and a calculated time delay (Abstract, [0081]).  In particular, Wen discloses:
	determining a reference frame that is used to measure a target delay for the video stream (process of Fig. 1 including a first real system frame information at S101, as described in [0070]);
	wherein the device uses the reference frame to configure frame playback scheduling for the device (determination of a time delay adjustment value for obtaining absolute time information used to synchronize time of the terminal at S104 and S105, as descried in [0073,0074]).
	Both Jung and Wen teach similar techniques for determining a delay adjustment value for scheduling the transmission of network data.  Wen further discloses a known technique for determining a reference frame for measuring target delay and scheduling transmission.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target delay determination technique of Jung to include the reference frame determination technique of Wen in order to stabilize a channel delay (as Wen suggest in [0149]).
In regards to Claim 17, the combination of Jung and Wen teaches the method of claim 16, wherein the target delay is estimated using a statistical analysis of a plurality of adjusted lag times computed from the plurality of video frames (Jung: inter-arrival jitter, corresponding to a delay variation, calculated by a moving average, as described in [0193,0194]; the Examiner interprets a moving average as a series of averages of different subsets of data, such that a moving average would comprise a plurality of inter-arrival jitter).
In regards to Claim 18, the combination of Jung and Wen teaches the method of claim 16, further comprising:
computing a plurality of frame lag times for each of the plurality of video frames (Jung: inter-arrival jitter may correspond to a delay variation, per [0193] and inter-arrival jitter calculated by a moving average, as described in [0194]; the Examiner interprets a moving average as a series of averages of different subsets of data, such that a moving average would comprise a plurality of inter-arrival jitter).
In regards to Claim 19, the combination of Jung and Wen teaches the method of claim 18, wherein the determining of the reference frame is based on at least the plurality of frame lag times (Jung: inter-arrival jitter calculated by a moving average, as described in [0194]; with further reference to length of bits of the timestamp may be determined based on an accuracy of a delay variation in arrival time requested by the terminal, as described in [0019]).


Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jung and Wen in view of Vasseur et al. (US 2015/0319076 A1 “Vasseur”).
In regards to Claim 5, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 3, but does not explicitly demonstrate wherein the determining of the reference frame further comprises:
computing a statistically meaningful minimum lag by using at least a kurtosis coefficient and a skewness coefficient when one of the plurality of frame lag times is less than a current minimum lag.
In a similar field of invention, Vasseur teaches a method and system for generating delay predictability measurements that satisfies a predictability threshold and has a minimal estimated delay (Abstract).  Vasseur further discloses computing a statistically meaningful minimum lag by using at least a kurtosis coefficient and a skewness coefficient when one of the plurality of frame lag times is less than a current minimum lag (predictability of delay quantified using values including kurtosis and skewness, as described in [0056]).
Both Jung and Vasseur teach similar techniques for statistically estimating delay parameters within a video distribution network.  Vasseur further discloses a known technique for predicting delay using values including kurtosis and skewness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target delay technique of Jung to include the kurtosis and skewness values of Vassuer in order to provide a predictable means for quantifying delay (as Vassuer suggest in [0056]).

In regards to Claim 20, the combination of Jung and Wen teaches the method of claim 19, but does not explicitly demonstrate wherein the determining of the reference frame further comprises:
computing a statistically meaningful minimum lag by using at least a kurtosis coefficient and a skewness coefficient when one of the plurality of frame lag times is less than a current minimum lag.
In a similar field of invention, Vasseur teaches a method and system for generating delay predictability measurements that satisfies a predictability threshold and has a minimal estimated delay (Abstract).  Vasseur further discloses computing a statistically meaningful minimum lag by using at least a kurtosis coefficient and a skewness coefficient when one of the plurality of frame lag times is less than a current minimum lag (predictability of delay quantified using values including kurtosis and skewness, as described in [0056]).
Both Jung and Vasseur teach similar techniques for statistically estimating delay parameters within a video distribution network.  Vasseur further discloses a known technique for predicting delay using values including kurtosis and skewness.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target delay technique of Jung to include the kurtosis and skewness values of Vassuer in order to provide a predictable means for quantifying delay (as Vassuer suggest in [0056]).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Jung and Wen and Wen in view of Chang et al. (US 2013/0166769 A1 “Chang”).
In regards to Claim 11, the combination of Jung and Wen teaches the non-transitory machine-readable medium of claim 1, but does not explicitly demonstrate wherein the video stream is associated with a mode based on at least a use of the video stream and the mode is used to dynamically adjust jitter buffer behavior for a video jitter buffer.
In a similar field of invention, Chang teaches a method and system for buffering screen frame data while insuring smooth and synchronous playback (Abstract).  Chang further discloses wherein the video stream is associated with a mode based on at least a use of the video stream and the mode is used to dynamically adjust jitter buffer behavior for a video jitter buffer (process of Fig. 2 including buffering characteristics based on a detection of video or audio mode at S24, as described in [0028]).
Both Jung and Chang teach similar techniques for modifying the playback characteristics of a multimedia stream in order to control latency.  Chang further discloses a known technique for dynamically adjusting buffer behavior based on a playback mode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the latency control technique of Jung to include the dynamic buffer adjustment technique of Chang in order to maintain smoothness of the playback experience (as Chang suggest in [0007]).
In regards to Claim 12, the combination of Jung and Chang teaches the non-transitory machine-readable medium of claim 11, wherein the mode can be one of latency sensitive and erasure sensitive (Chang: operating mode in order to reduce the latency delay, as described in [0020]).
Both Jung and Chang teach similar techniques for modifying the playback characteristics of a multimedia stream in order to control latency.  Chang further discloses a known technique for dynamically adjusting buffer behavior based on a playback mode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the latency control technique of Jung to include the dynamic buffer adjustment technique of Chang in order to maintain smoothness of the playback experience (as Chang suggest in [0007]).
In regards to Claim 13, the combination of Jung and Chang teaches the non-transitory machine-readable medium of claim 11, wherein the mode of the video stream is based on at least a content type of the video stream (Chang: video mode and operating mode, as described in [0019,0020]).
Both Jung and Chang teach similar techniques for modifying the playback characteristics of a multimedia stream in order to control latency.  Chang further discloses a known technique for dynamically adjusting buffer behavior based on a playback mode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the latency control technique of Jung to include the dynamic buffer adjustment technique of Chang in order to maintain smoothness of the playback experience (as Chang suggest in [0007]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426